United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-20651
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LARRY JAMES SOLOMON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-429-4
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Larry James Solomon entered a guilty plea to a charge of

possession of a firearm by a felon and was sentenced to 96 months

of imprisonment and three years of supervised release.      He argues

that the statute of conviction, 18 U.S.C. § 922(g)(1), is

unconstitutional as applied because the statute requires a

substantial effect on interstate commerce and the factual basis

for his plea established only that the firearm traveled in

interstate commerce at some point in the past.   Solomon concedes

that his constitutional challenge is foreclosed by circuit

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20651
                                -2-

precedent, and he raises it only to preserve its further review

by the Supreme Court.   We have indeed held that “the

constitutionality of § 922(g) is not open to question,” United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001) (internal

quotation marks and citation omitted), and, additionally, that

the Government need only establish that the firearm was

manufactured out of state to satisfy the interstate commerce

element of the offense.   See United States v. Guidry, 406 F.3d
314, 318-19 (5th Cir.), cert. denied, 126 S. Ct. 190 (2005).

     AFFIRMED.